          Case 3:20-cv-02807-JCS Document 1 Filed 04/23/20 Page 1 of 12




 1   RANDALL B. AIMAN-SMITH (124599)
     JOHN A. LOFTON, ESQ. (222259)
 2   Aiman-Smith & Marcy, P.C.
 3   7677 Oakport Street, Suite 1150
     Oakland, CA 94621
 4   Telephone: 510-817-2711
     Facsimile: 510-562-6830
 5   Email: ras@asmlawyers.com
 6          jal@asmlawyers.com

 7   Attorneys for Plaintiff Nanette Kearney
 8
 9                                UNITED STATES DISTICT COURT

10                               NORTHERN DISTICT OF CALIFORNIA

11
12   NANETTE KEARNEY, an individual,                    Case No.
13                  Plaintiff,
                                                        CLASS ACTION COMPLAINT
14
            v.
15                                                      DEMAND FOR JURY TRIAL
     GALILEO LEARNING, LLC, a California
16   limited liability company; GALILEO
17   LEARNING FRANCHISING LLC, a
     California limited liability company; GLEN
18   TRIPP, an individual; and DOES 1-10,
     inclusive,
19
20                  Defendants.

21
22          Plaintiff Nanette Kearney (“Named Plaintiff”) is informed and believes and thereupon
23   alleges the following:
24   I.     INTRODUCTION
25          1.      Named Plaintiff brings these claims, individually and as a class action under
26
     Federal Rule of Civil Procedure 23, against Defendants Galileo Learning, LLC, Galileo Learning
27
     Franchising LLC, and Glen Tripp (collectively, “Galileo” or “Defendants”). These claims are
28



                                                    1
     _______________________________________________________________________________________________
                                               COMPLAINT
           Case 3:20-cv-02807-JCS Document 1 Filed 04/23/20 Page 2 of 12




 1   asserted by Named Plaintiff in her capacity as class action representative on behalf of all similarly
 2   situated persons (the “Class”).
 3
              2.     The Class consists of all individuals who paid Defendants for spring and/or
 4
     summer camps in 2019-2020 that were canceled by Defendants without refund.
 5
 6            3.     The Class Period is designated as the period from 3 years prior to the filing of this

 7   action through the trial date.
 8
              4.     As used herein, “Plaintiffs” means Named Plaintiff and all members of the Class.
 9
              5.     Plaintiffs have been injured by Defendants’ failure to provide spring and/or
10
     summer camps and related services and/or failure to provide refunds upon cancelation of said
11
12   camps.

13            6.     For these injuries, Plaintiffs seek damages and penalties, or alternatively restitution,
14
     as well as interest, attorney’s fees, costs, and injunctive relief.
15
              7.     All violations of law described herein are ongoing, are continuing at present, and
16
17   will continue unless and until enjoined by this Court.

18            8.     Defendants knowingly and intentionally engaged in the conduct complained of
19   herein, and Defendants acted as alleged herein in willful and knowing violation of the law.
20
     II.      PARTIES
21
              9.     Defendant Galileo Learning, LLC is a California limited liability company,
22
23   registered to and conducting business in California, with its primary place of business in Oakland,

24   California. Galileo Learning, LLC operates spring and summer camps in California, Illinois, and
25   Colorado, including approximately 71 camps in California.
26
              10.    Defendant Galileo Learning Franchising LLC is a California limited liability
27
     company, registered to and conducting business in California, with its primary place of business in
28



                                                    2
     _______________________________________________________________________________________________
                                               COMPLAINT
            Case 3:20-cv-02807-JCS Document 1 Filed 04/23/20 Page 3 of 12




 1   Oakland, California. Plaintiffs are informed and believe and on that basis allege that Galileo
 2   Learning Franchising LLC operates spring and summer camps in California, Illinois, and
 3
     Colorado, including approximately 71 camps in California.
 4
               11.   Defendant Glen Tripp is the founder and principal of Galileo Learning, LLC and
 5
 6   Galileo Learning Franchising LLC. Plaintiffs are informed and believe and on that basis allege

 7   that Mr. Tripp is a resident of California and is directly responsible for the wrongful acts alleged
 8
     herein.
 9
               12.   Plaintiff Nanette Kearney is a resident of Walnut Creek, California. In February
10
     2020, Ms. Kearney purchased two summer camp sessions for her child. At the time she purchased
11
12   the sessions, the agreement with Defendants provided that she could cancel and receive a refund,

13   subject only to a cancellation fee. When Defendants cancelled all their camps for 2020, Ms.
14
     Kearney sought a refund and was denied.
15
               13.   Plaintiffs are ignorant of the true names or capacities of defendants named herein as
16
17   Does 1 through 10, inclusive, and therefore sue these defendants by these fictitious names. When

18   the names and capacities of these defendants are ascertained, Plaintiffs will amend this complaint
19   accordingly. Each of the defendants named herein or designated as a Doe is liable or in some
20
     manner legally responsible for the events alleged herein.
21
     III.      JURISDICTION AND VENUE
22
23             14.   This Court has subject matter jurisdiction of this action under the Class Action

24   Fairness Act, 28 U.S.C. § 1332, in that the estimated damages involved in the claims asserted
25   herein will exceed $5,000,000, and the Class members reside in different states.
26
               15.   This Court has personal jurisdiction over Defendants because Defendants either
27
     reside in California or have their principal place of business in California and conduct the majority
28



                                                    3
     _______________________________________________________________________________________________
                                               COMPLAINT
            Case 3:20-cv-02807-JCS Document 1 Filed 04/23/20 Page 4 of 12




 1   of their business in California.
 2            16.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a
 3
     substantial part of the events or omissions giving rise to the claims asserted herein occurred in this
 4
     District. Venue is also proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because
 5
 6   Defendants are subject to this Court’s personal jurisdiction with respect to this civil action and

 7   therefore resides in this District pursuant to 28 U.S.C. § 1391(c)(2). Venue is also proper in this
 8
     Court pursuant to 28 U.S.C. § 1391(d) because Defendants have sufficient contacts in this District
 9
     to establish personal jurisdiction in this District.
10
     IV.      GENERAL ALLEGATIONS
11
12            17.    During the Class Period, Defendants operated approximately 83 spring and/or

13   summer camps – approximately 71 in California, 11 in Illinois, and 1 in Colorado – with each
14
     camp having multiple sessions over the course of the spring and/or summer.
15
              18.    Defendants offered those camps to the public via their website, email marketing,
16
17   and otherwise. Pursuant to the terms of the agreement, anyone who purchased a camp session

18   could cancel for a refund. The exact terms appear to be inconsistent, with some materials stating
19   that reservations could be canceled at will, while other materials referred to a nominal cancellation
20
     fee.
21
              19.    In 2019 and 2020, Plaintiff and the Class purchased numerous camps sessions for
22
23   2020. On or around March 13, 2020, Glen Tripp, on behalf of Defendants, appeared on TV and

24   represented that despite the COVID-19 pandemic, Defendants’ camps would continue to be
25   available and encouraged families to apply for scholarships. Similarly, in March and early April,
26
     representatives of Defendants advised customers who called that the cancelation policy remained
27
     in effect.
28



                                                    4
     _______________________________________________________________________________________________
                                               COMPLAINT
          Case 3:20-cv-02807-JCS Document 1 Filed 04/23/20 Page 5 of 12




 1            20.     In reliance on those representations, Plaintiffs did not cancel their camp sessions
 2   and did not request a refund, and in some cases, were induced to purchase camp sessions for the
 3
     first time.
 4
              21.   By mid-April 2020, the COVID-19 pandemic had grown exponentially worse, and
 5
 6   Defendants made the decision to cancel all 2020 camp sessions. Defendants have refused and

 7   continue to refuse to provide any refunds. Instead, Defendants have offered credit towards future
 8
     camps.
 9
              22.   While the decision to cancel was probably prudent, and due to factors that were not
10
     the fault of any party, Defendants cannot simply retain Plaintiffs’ payments while not providing
11
12   the agreed services.

13            23.   The offer of credit is inadequate, as many families are in dire straights themselves
14
     due to the coronavirus, and have used their childcare budget to pay for these camps. A credit
15
     towards a future camp in 2021 or later does nothing to address their immediate need for childcare.
16
17   Other families may not be in a position to use that credit in a later year.

18   V.       CLASS ACTION ALLEGATIONS
19            24.   Named Plaintiff brings this action on behalf of herself and as a class action
20
     pursuant to Federal Rule of Civil Procedure 23.
21
              25.   The class that Named Plaintiff seeks to represent is defined as follows: All
22
23   individuals who paid Defendants for spring and/or summer camps that were canceled by

24   Defendants without refund during the Class Period.
25            26.   The claims alleged by Named Plaintiff may properly be maintained as a class
26
     action pursuant to Federal Rule of Civil Procedure 23 because the requirements of that Rule are
27
     satisfied with respect to those claims.
28



                                                    5
     _______________________________________________________________________________________________
                                               COMPLAINT
         Case 3:20-cv-02807-JCS Document 1 Filed 04/23/20 Page 6 of 12




 1          A.      Numerosity
 2          27.     The total number of members of the Class is believed to be in excess of 20,000
 3
     persons. Accordingly, joinder of all class members would be impractical.
 4
            B.      Commonality
 5
            28.     There are numerous questions of law and fact common to the Class. Such
 6
 7   questions include, but are not limited to, the following:

 8                  (1)     Whether Defendants, as a matter of common policy, breached their
 9          contracts with Class members to allow cancelations for a refund;
10                  (2)     Whether Defendants negligently misrepresented that their camps would be
11          available despite the COVID-19 pandemic and the imminent cancelation of those camps by
12          Defendants; and
13                  (3)     Whether Defendants’ actions as described herein constitute violations of
14
            California Business and Professions Code §17200, et seq.
15
            C.      Typicality
16
            29.     Named Plaintiff’s claims are typical of the claims of the Class. Named Plaintiff
17
     and all members of the proposed Class are or were subjected to the same policies and procedures,
18
19   and their claims arise out of Defendants’ common course of conduct and are based on the same

20   legal and remedial theories.
21
            D.      Adequacy of Representation
22
            30.     Named Plaintiff will fairly and adequately protect the interests of the Class.
23
     Named Plaintiff has retained competent and capable attorneys who are experienced trial lawyers
24
     with significant experience in complex and class action litigation, including employment
25
26   litigation. Named Plaintiff and her counsel are committed to prosecuting this action vigorously on
27   behalf of the Class and have the financial resources to do so. Neither Named Plaintiff nor her
28
     counsel have interests that are contrary to or that conflict with those of the Class.



                                                    6
     _______________________________________________________________________________________________
                                               COMPLAINT
         Case 3:20-cv-02807-JCS Document 1 Filed 04/23/20 Page 7 of 12




 1          E.      Propriety of Certification under FRCP 23(b)(3)
 2          31.     Questions of law and fact common to the Class, including the common question
 3
     described above, predominate over any questions affecting only individual members. Adjudication
 4
     of these common issues in a single action has important and desirable advantages of judicial
 5
     economy. Moreover, there are no unusual difficulties likely to be encountered in the management
 6
 7   of this case as a class action. The identity of each member of the proposed Class can be

 8   established by records maintained by Defendants.
 9
            32.     The class action mechanism is superior to any alternatives that might exist for the
10
     fair and efficient adjudication of these claims. Prosecution of this case as a class action will
11
12   permit a large number of injured parties to pursue their common claims in a single forum, at the

13   same time, which will promote efficiency, prevent duplication of evidence and efforts, and
14   preserve judicial resources and the resources of the parties. A class action will avoid potentially
15
     inconsistent results in numerous individual trials or other judicial actions. Further, class treatment
16
     is the only realistic means by which Plaintiffs – many of whom are without substantial resources –
17
18   can effectively litigate against a large, well-represented corporate defendant like Defendants. In

19   the absence of a class action, Defendants will be unjustly enriched by the retention of the fruits
20   and benefits of its unlawful conduct. A multiplicity of repetitive individual actions would also
21
     place an enormous burden on the courts.
22
23
            F.      Propriety of Certification under FRCP 23(b)(2)
            33.     Class certification is appropriate under FRCP 23(b)(2) because Defendants have
24
25   acted and/or refused to act, as alleged herein, on grounds generally applicable to the Class, making

26   appropriate declaratory and injunctive relief with respect to the Class as a whole. The Class
27
     members are entitled to injunctive relief to end Defendants’ common, uniform, and unfair policies
28
     and practices as described herein.


                                                    7
     _______________________________________________________________________________________________
                                               COMPLAINT
            Case 3:20-cv-02807-JCS Document 1 Filed 04/23/20 Page 8 of 12




 1   VI.       CAUSES OF ACTION
 2                                         FIRST CAUSE OF ACTION
 3
                                                (Breach of Contract)
 4
               34.      Plaintiffs incorporate the allegations above as though they were fully set forth
 5
 6   herein.

 7             35.      In the time period from 2019 through the present, Plaintiffs entered various
 8
     agreements with Defendants pursuant to which Plaintiffs paid consideration to Defendants in
 9
     exchange for Defendants providing summer camp sessions to Plaintiffs (or, primarily, their
10
     children) in the spring and summer of 2020. The agreements contained a material term that the
11
12   agreements could be canceled for a refund, either at will or subject only to a nominal cancelation

13   fee.
14
               36.      In or around April 2020, Defendants breached those agreements by canceling the
15
     camps due to the COVID-19 pandemic, but refusing to give any refunds to Plaintiffs.
16
17             37.      Plaintiffs performed all required of them under the agreements, save such

18   performance as has been waived or excused by Defendants’ own conduct.
19             38.      As a result of Defendants’ breach, Plaintiffs have been damaged in an amount to be
20
     proved at trial.
21
                                         SECOND CAUSE OF ACTION
22
                                           (Negligent Misrepresentation)
23
24             39.      Plaintiffs incorporate the allegations above as though they were fully set forth

25   herein.
26
               40.      As set forth above, on or around March 13, 2020, Glen Tripp, on behalf of
27
     Defendants, appeared on FOX 2/KTVU and stated that Defendants’ camps were “full speed
28
     ahead” and encouraged families to apply for scholarships. Additionally, in March and early April,


                                                    8
     _______________________________________________________________________________________________
                                               COMPLAINT
         Case 3:20-cv-02807-JCS Document 1 Filed 04/23/20 Page 9 of 12




 1   some Class members called Defendants to inquire about the status of the camps and possible
 2   cancellation, and was assured that the cancellation policy remained in effect
 3
               41.   When Mr. Tripp and Defendants’ representatives made those representations on
 4
     behalf of Defendants, they had no reasonable grounds for believing that the representations were
 5
 6   true, and Mr. Tripp and Defendants’ representatives made the representations with the intent to

 7   induce Plaintiffs to take the actions herein alleged.
 8
               42.   As a proximate result of the negligent misrepresentations of Mr. Tripp and
 9
     Defendants’ representatives on behalf of Defendants, Plaintiffs were induced to act as described
10
     above, by reason of which they have been damaged in an amount to be proved at trial.
11
12                                      THIRD CAUSE OF ACTION

13     (Restitution/Unfair Business Practices, Violation of California Bus. & Prof. Code §17200)

14             43.   Plaintiff incorporates the allegations above as though they were fully set forth
15
     herein.
16
               44.   Defendants’ conduct, as set forth above, violates the California Unfair Competition
17
18   Law, Bus. & Prof. Code §17200, et seq. (“UCL”). Defendants’ conduct constitutes unlawful,

19   unfair, or fraudulent business acts or practices in that they promoted their camps, accepted
20   payment for those camps in advance, continued to reassure Plaintiffs and the general public that
21
     those camps would operate, then abruptly canceled those camps and refused to provide refunds.
22
               45.   As a result of Defendants’ unlawful, unfair, and fraudulent conduct, Plaintiffs have
23
24   suffered injury in fact and have lost money, while Defendants have been enriched by the retention

25   of those funds that are the property of Plaintiffs.
26
               46.   Plaintiffs are entitled to restitution of all amounts paid to Defendants for the
27
     services not provided to them and which, through the unfair and unlawful practices alleged herein,
28
     Defendants have not paid to Plaintiffs.


                                                    9
     _______________________________________________________________________________________________
                                               COMPLAINT
        Case 3:20-cv-02807-JCS Document 1 Filed 04/23/20 Page 10 of 12




 1             47.   Plaintiffs are informed and believe, and on that basis allege, that Defendants
 2   continue to engage in the unlawful, unfair, and fraudulent practices as alleged herein, and that they
 3
     will continue to do so unless enjoined by this court.
 4
               48.   Pursuant to Bus. & Prof. Code §17203, Plaintiffs seek declaratory and injunctive
 5
 6   relief for Defendants’ unlawful, unfair, and fraudulent conduct, and to recover restitution.

 7                                    FOURTH CAUSE OF ACTION
 8
                                                 (Rescission)
 9
               49.   Plaintiff incorporates the allegations above as though they were fully set forth
10
     herein.
11
12             50.   As set forth above, in the time period from 2019 through the present, Plaintiffs

13   entered various agreements with Defendants pursuant to which Plaintiffs paid consideration to
14
     Defendants in exchange for Defendants providing summer camp sessions to Plaintiffs (or,
15
     primarily, their children) in the spring and summer of 2020. The agreements contained a material
16
17   term that the agreements could be canceled for a refund, either at will or subject only to a nominal

18   cancelation fee.
19             51.   In or around April 2020, Defendants breached those agreements by canceling the
20
     camps, but refusing to give any refunds to Plaintiffs.
21
               52.   Plaintiffs sought to rescind the agreements and recover their payments to
22
23   Defendants, but Defendants have refused to either perform or to refund any consideration.

24             53.   Plaintiffs have no adequate remedy at law other than rescission.
25   ///
26
     ///
27
     ///
28



                                                    10
     _______________________________________________________________________________________________
                                               COMPLAINT
        Case 3:20-cv-02807-JCS Document 1 Filed 04/23/20 Page 11 of 12




 1   WHEREFORE, Plaintiffs pray for relief against Defendants as follows:
 2           1.      That the Court certify this action as a class action on behalf of the Class pursuant to
 3
     Federal Rule of Civil Procedure 23;
 4
             2.      That the Court designate Named Plaintiffs as representative of the Class;
 5
 6           3.      That the Court appoint the law firm Aiman-Smith & Marcy, P.C. as class counsel;

 7           4.      That Defendants be ordered to pay all amounts owed to Plaintiffs and the Class
 8
     arising out of the actions complained of herein in an amount according to proof at trial, plus
 9
     penalties, interest, and costs;
10
             5.      That Defendants, at their own expense, be ordered to provide full and adequate
11
12   notice as required in class actions to all members of the Class;

13           6.      That in addition to any constitutionally sufficient notice that is or might otherwise
14
     be required in a class action, that Defendants be ordered to pay for all necessary efforts to actually
15
     locate members of Plaintiff Class;
16
17           7.      That Defendants be ordered to make full restitution of all amounts received and/or

18   retained and/or not paid to Plaintiffs by Defendants pursuant to California Business and
19   Professions Code § 17200, et seq.;
20
             8.      For damages according to proof;
21
             9.      For costs of suit herein incurred, including attorneys' fees; and
22
23           10.     For such further relief as the court deems just and proper.

24
25   DATED: April 23, 2020                          AIMAN-SMITH & MARCY, P.C.
26
27
                                                    _______________________________________
28                                                  John A. Lofton, Esq.
                                                    Attorney for Plaintiff Nanette Kearney


                                                    11
     _______________________________________________________________________________________________
                                               COMPLAINT
        Case 3:20-cv-02807-JCS Document 1 Filed 04/23/20 Page 12 of 12




 1
                                   DEMAND FOR JURY TRIAL
 2
 3          Plaintiff, on behalf of herself and the Class, hereby demands a jury on all causes of
 4
     action and claims with respect to which Plaintiff has a right to jury trial.
 5
 6
     DATED: April 23, 2020                      AIMAN-SMITH & MARCY, P.C.
 7
 8
                                                _______________________________________
 9                                              John A. Lofton, Esq.
10                                              Attorney for Plaintiff Nanette Kearney

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    12
     _______________________________________________________________________________________________
                                               COMPLAINT
